DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status:
Claims 1-20		Pending
Prior Art References:
Greiner et al.		US 8,112,843 B2
Huang et al. 		USPAP 2014/0348656 A1

Claim Objections
Claim 4 is objected to because of the following informalities:  claim states, “…the centering member has a strength greater than or equal to the strength of the connecting body.” Examiner is not sure if the phrases “has a strength” and “the strength of” are referring to the material strength of each component. Appropriate correction is required. NOTE: Examiner has examined claim 4 with the understanding that “strength” is referring to the material properties of each component.
Claims 9, 19, and 20 are objected to because of the following informalities:  claims state, “…an outer diameter greater than am outer diameter…”, Examiner believes they should state, , “…an outer diameter greater than [[am]] an outer diameter…”.  Appropriate correction is required.

Allowable Subject Matter
Claims 13 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 7-9, 11-12, 15, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Greiner et al. (US 8,112,843 B2).

Regarding claim 1, Greiner discloses a centering fastener (abstract), comprising:
a connecting body (16) being a columnar body and comprising a connecting portion (fig. 3) and a non-threaded portion (fig. 3);
a buffer lining (28) having a cylindrical shape (fig. 8) and covering (fig. 3) at least part of the non-threaded portion (fig. 3); and
a centering member (18-20) covering an outer surface (fig. 8) of the buffer lining (28); 
wherein the non-threaded portion (fig. 3) is separated from the centering member (18-20) at least at a portion corresponding to the buffer lining (28).

Regarding claim 2, Greiner discloses the centering fastener according to claim 1, wherein the centering member (18-20) is a cylindrical tubular structure (fig. 8) having a smooth surface (fig. 8).

Regarding claim 3, Greiner discloses the centering fastener according to claim 2, wherein an end (23) of the centering member (18-20) is tapered to form a conical guide portion (fig. 8) having an inclined surface (fig. 8), and the inclined surface (fig. 8) extends to an outer surface (fig. 8) of the non-threaded portion (fig. 3).

Regarding claim 7, Greiner discloses the centering fastener according to claim 1, wherein the buffer lining (28) has an elasticity greater (col. 6, lines 41-45) than an elasticity of the connecting body (16) and/or an elasticity (col. 6, lines 52-54) of the centering member (18-20).

Regarding claim 8, Greiner discloses the centering fastener according to claim 7, wherein the buffer lining (28) is made of spring steel, rubber, leather or organic fibers.

Regarding claim 9, Greiner discloses the centering fastener according to claim 1, wherein the connecting body (16) is a bolt (fig. 3), the connecting portion (fig. 3) has a threaded structure (fi. 3), and the centering member (18-20) has an outer diameter greater than am outer diameter of the threaded structure (fig. 3).

Regarding claim 11, Greiner discloses a method for manufacturing the centering fastener according to claim 1, comprising:
covering the buffer lining (28) on at least part of an outer surface (fig. 3) of the non-threaded portion (fig. 3); and
covering and forming the centering member (18-20) on the outer surface (fig. 8) of the buffer lining (28).

Regarding claim 12, Greiner discloses the method for manufacturing the centering fastener according to claim 11, wherein the covering the buffer lining (28) on at least part of the outer surface (fig. 3) of the non-threaded portion (fig. 3) comprises:
covering a material, including spring steel (col. 6, lines 52-54), rubber, leather or organic fibers, on the outer surface (fig. 3) of the non-threaded portion (fig. 3).

Regarding claim 15, Greiner discloses a method for using a centering fastener, wherein the centering fastener (18-20) is the centering fastener according to claim 1, and the method comprises:
mounting the centering fastener (18-20) in mounting holes (fig. 3) of components (9, 13, 14) to be connection in a clearance fit, to allow the buffer lining (28) to be located at a joint (fig. 3) between the components (9, 13, 14) to be connected (fig. 3).

Regarding claim 18, Greiner discloses the centering fastener according to claim 2, wherein the connecting body (16) is a bolt (fig. 3), the connecting portion (fig. 3) has a 

Regarding claim 19, Greiner discloses the centering fastener according to claim 3, wherein the connecting body (16) is a bolt (fig. 3), the connecting portion (fig. 3) has a threaded structure (fig. 3), and the centering member (18-20) has an outer diameter greater than am outer diameter of the threaded structure (fig. 3).

Regarding claim 20, Greiner discloses the centering fastener according to claim 4, wherein the connecting body (16) is a bolt (fig. 3), the connecting portion (fig. 3) has a threaded structure (fig. 3), and the centering member (18-20) has an outer diameter greater than am outer diameter of the threaded structure (fig. 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Greiner et al. (US 8,112,843 B2).

Regarding claim 4, as best understood by Examiner, Greiner discloses the centering fastener according to claim 1, except for wherein the centering member (18-20) has a strength greater than or equal to a strength of the connecting body (16).
	However, it would have been obvious to one having ordinary skill in the art at the time of the invention was made wherein the centering member has a strength greater than or equal to a strength of the connecting body, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  It is also common knowledge to choose a material that has sufficient strength, durability, flexibility, hardness, etc. for the application and intended use of that material. (See MPEP 2144.07).

Regarding claim 5, Greiner discloses the centering fastener according to claim 4, except for wherein the centering member (18-20) is a cylindrical tubular structure (fig. 8) formed by winding a fiber reinforced resin matrix composite material.
	However, it would have been obvious to one having ordinary skill in the art at the time of the invention was made wherein the centering member is a cylindrical tubular structure formed by winding a fiber reinforced resin matrix composite material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  It is also common knowledge to choose a material that has sufficient strength, durability, flexibility, hardness, etc. for the application and intended use of that material. (See MPEP 2144.07).

Regarding claim 6, Greiner discloses the centering fastener according to claim 5, except for wherein the fiber reinforced resin matrix composite material comprises a glass fiber reinforced plastic or a carbon fiber reinforced plastic.
	However, it would have been obvious to one having ordinary skill in the art at the time of the invention was made wherein the fiber reinforced resin matrix composite material comprises a glass fiber reinforced plastic or a carbon fiber reinforced plastic, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  It is also common knowledge to choose a material that has sufficient strength, durability, flexibility, hardness, etc. for the application and intended use of that material. (See MPEP 2144.07).

Regarding claim 10, Greiner discloses the centering fastener according to claim 9, except for wherein the bolt (16) is a double-ended bolt (fig. 3) with the threaded structure at each of two ends and the non-threaded portion (fig. 3) at the middle, and the non-threaded portion (fig. 3) has a diameter less than the outer diameter of the threaded structure (fig. 3).
	However, it would have been an obvious matter of design choice wherein the bolt is a double-ended bolt with the threaded structure at each of two ends and the non-threaded portion at the middle, and the non-threaded portion has a diameter less than the outer diameter of the threaded structure, as Applicant has not disclosed that it solves any stated problem of the prior art or is for any particular purpose. It appears that Note: see conclusion).

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Greiner et al. (US 8,112,843 B2) in view of Huang et al. (USPAP 2014/0348656 A1).

Regarding claim 16, Greiner, as modified by Huang, discloses a wind turbine (abstract), comprising the centering fastener (18-20, Greiner) according to claim 1, and the centering fastener (18-20, Greiner) being configured to connect components (fig. 1, Huang) of the wind turbine (fig. 1, Huang), wherein two or more of the centering fasteners (18-20, Greiner) are uniformly arranged at a joint of each group of components (fig. 1, Huang) to be connected, and each of the centering fasteners (18-20, Greiner) is mounted in respective mounting holes (fig. 1, Huang) of the components (fig. 1, Huang) to be connected, to allow the buffer lining (28, Greiner) to be located at the joint (fig. 1, Huang).
	Examiner notes that Greiner does not explicitly disclose a wind turbine. However, Huang teaches a wind turbine with the various components connected to one another. Therefore, it would have been obvious to one of ordinary skill in the art to modify Huang with the centering fastener of Greiner to provide a means “for positioning the components accurately relative to one another so as to be able to connect them, for example, by screws.” (See col. 1, lines 17-18, Greiner).

Regarding claim 17, Greiner, as modified by Huang, discloses the wind turbine according to claim 16, wherein the components (fig. 1, Huang) to be connected comprise a base (12, Huang), a tower (15, Huang), a yaw bearing (14, Huang), a pitch bearing (3, Huang), a hub (1, Huang) and a blade (7, Huang).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
With respect to claim 10, prior art Schaurte et al. (US 2,060,593) teaches various embodiments of a threaded bolt and/or a threaded double ended rod. (Note: see PTO-892 form).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTA S DELISLE (“Bobbi”) whose telephone number is (571)270-3746.  The examiner can normally be reached on M-F: 7 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor D Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/ROBERTA S DELISLE/Primary Examiner, Art Unit 3677                                                                                                                                                                                                        

rsd